Citation Nr: 1537859	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  04-03 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from September 1941 to March 1946 and from August 1948 to July 1971.  He died in February 2002 at the age of 82.  The appellant is his widow (surviving spouse).  She appealed to the Board of Veteran Appeals (Board/BVA) from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2008 the Board remanded the claim for further development and consideration, including especially ensuring the appellant-widow received all notification required by 38 U.S.C.A. §§ 5103 and 5103A and by the holdings in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  It also needed to be determined whether the deceased Veteran was exposed to ionizing radiation during his service, which required obtaining information, namely, a dose estimate, from the Defense Threat Reduction Agency (DTRA).  There was compliance, certainly substantial compliance, with those April 2008 remand directives, allowing the Board in turn to proceed with adjudicating this cause-of-death claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (clarifying that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  All relevant evidence necessary to fairly decide this appellant's appeal has been obtained to the extent obtainable.

2.  The Veteran died in February 2002 at the age of 82.  The death certificate indicates his cause of death was metastatic lung cancer.

3.  At the time of his death, service connection was in effect for coronary artery disease, a low back disorder, a conversion reaction manifested by dysgraphia, diverticulitis, and hearing loss.

4.  The Air Force's Master Radiation Exposure Registry (MRER) shows no external or internal radiation exposure data for the Veteran and his radiation exposure dose estimates did not exceed 5 rem in one year or 10 rem in a lifetime.

5.  His terminal lung cancer was unrelated to his military service and not shown to have initially manifested to a compensable degree, meaning to a degree of at least 10-percent disabling, within a year of his separation from service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service or that may be presumed to have been incurred in service, including from exposure to ionizing radiation, did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not or the notice provided was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to rectify ("cure") the timing defect in the provision of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Additionally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  So notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, 16 Vet. App. 183, requires notice of all five of these elements, so including the "downstream" disability rating and effective date elements.  See Dingess at 486; Quartuccio, 16 Vet. App. at 187.

In cause-of-death claims, however, there is no downstream disability rating element, although there is a downstream effective date element.

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant, not VA, bears the burden of proof of not only establishing there is a VCAA notice error but also, above and beyond that, of showing the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, so including for cause of death, § 5103(a) notice must include:  (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.

Here, this duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  In this circumstance, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, this type notice error instead may be "cured" by issuance of a fully compliant notice followed by readjudication of the claim, including as mentioned in an SOC or SSOC.  See again Mayfield, 444 F.3d 1328 (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the appellant in August 2009 that fully addressed all notice elements and was consistent with the Court's mandates in Hupp.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective obligations in obtaining this supporting evidence.  Therefore, she was "provided the content-complying notice to which she was entitled."  Pelegrini, 18 Vet. App. at 122.

Furthermore, the claim was readjudicated and an SSOC issued in April 2015.  Consequently, the duty to notify has been satisfied inasmuch as her claim has been reconsidered since providing all required notice.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

As for the additional duty VA has to assist her in the development of the claim, this duty includes assistance in the procurement of service treatment records (STRs) and other pertinent records and providing an examination when needed to fairly decide the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service personnel records (SPRs) (from the National Personnel Records Center (NPRC), a military records repository in St. Louis, Missouri), including his complete Officer Military Record, AF Form 11, have been obtained and associated with the record so they may be considered.  In addition, the Board remanded this claim in April 2008 to obtain other pertinent evidence related primarily to the appellant's assertion that the Veteran was exposed to radiation during his service.  Additional information resultantly was received from the U.S. Department of Energy, Coordination and Information Center, and National Nuclear Security Administration, NPRC, U.S. Air Force Medical Support Agency (AFMSA), Office of Surgeon General, Response to Radiation Exposure/Dose Inquiry, and the Under Secretary for Health (Co-Director, Environmental Health Program).  This additional evidence, like that previously obtained, has been associated with the record so it, too, may be considered in deciding this appeal.  At the very least, then, there was substantial compliance with the Board's April 2008 remand directives.  See Stegall, 11 Vet. App. at 271; Dyment, 13 Vet. App. at 146-47.

In determining whether the duty to assist requires that a VA medical opinion be obtained with respect to an appellant's claim for benefits, in Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit Court held that VA's duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(d) does not apply to a DIC claim, as the applicability of this provision is explicitly limited to claims for disability compensation, which is defined as a payment to a Veteran.  Moreover, 38 U.S.C.A. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination.  Under 38 U.S.C.A. § 5103A(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."

Here, as will be discussed, the weight of the evidence does not support a finding that the disorders that caused or contributed substantially or materially to the Veteran's death had their onset during his service or even during the several ensuing years or otherwise establish the required linkage between these disorders and his service.  There, consequently, is not the required indication of a relationship or correlation between any injury, event or disease during his service and his eventual death.

The Board thus finds that all necessary development has been accomplished, and therefore appellate review of this claim may proceed without undue prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and Appeals Management Center (AMC), as the Agency of Original Jurisdiction (AOJ), have attempted to determine whether the Veteran was exposed to ionizing radiation during his periods of service.  A September 2009 response form the U.S. Department of Energy, Natural Nuclear Security Administration, disclosed no dosimetry records for the Veteran.  A request for information regarding radiation exposure was also submitted to AFMSA, Office of the Surgeon General, to search the Air Force MRER for evidence of the Veteran's exposure to radiation.  In April 2011 the AFMSA reported no findings of external or internal radiation exposure data for the Veteran.  Further inquiry was made to AFSC that provided an estimated maximum total effective dose equivalent showing no appreciable exposure.  Lastly, an opinion by Co-Director of the Environmental Health Program was negative for a link between the Veteran's fatal lung cancer and exposure to ionizing radiation during his military service.  Therefore, at this juncture, the AOJ has exhausted all means of obtaining substantiating information and appropriately notified the appellant of the efforts in this regard.  Any further attempts would be futile.  She has been afforded notice of VA's efforts to locate evidence and has not provided such records herself.  She has, however, provided a letter from Dr. M.G. and personal statements, which have been considered.  38 C.F.R. § 3.159(c)(2) and (e)(1).

Significantly, neither the appellant-widow nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.


II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Governing Statutes, Regulations, and Case Law

DIC may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see also 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.

Service connection may be established either by showing direct service incurrence or aggravation, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Continuity of symptoms is required, however, where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disorder and the 
post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).  However, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").

These § 3.309(a) chronic diseases, which include malignant (cancerous) tumors, also will be presumed to have been incurred in service, even if not shown in service, if they manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Other portions of 38 C.F.R. § 3.309 also presumptively permit service connection for certain cancer types, including lung cancer as demonstrated here, for "radiation-exposed" Veterans.  38 C.F.R. § 3.309(d)(2).  However, a "radiation-exposed Veteran" is defined as a Veteran who was involved in a "radiation-risk activity" during military service.  Regulations define "radiation-risk activities" to include:  participation at atmospheric nuclear tests; participation in the occupation of Hiroshima or Nagasaki, Japan, during specific periods of time; and service at specific nuclear weapons production facilities.  38 C.F.R. §§ 3.309(d)(3).  In this case, the evidence of record clearly shows the Veteran did not engage in a "radiation-risk activity" as defined by 38 C.F.R. § 3.309(d).  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is warranted for certain diseases present in 
"radiation-exposed Veterans."  

Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), he may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).


In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a Veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).

When it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the Under Secretary for Benefits (USB) for further consideration.  The USB is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the USB determines there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the USB shall so inform the AOJ in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense (DoD) in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, STRs, and other records that may contain information pertaining to his radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, direct service connection must still be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee, 34 F.3d at 1043.

VA considers the Veteran's death as due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) cause of death is one that singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, hastened it, or aided or lent assistance to death.  38 C.F.R. § 3.312(c).

There are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service- connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The amount of proof needed to substantiate a claim differs depending on the type of claim and condition at issue, so sometimes medical evidence is needed whereas at others lay evidence suffices.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2)  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts generally have held that a layperson is incapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau, 492 F. 3d 1372 (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

IV.  Merits of the Claim

As already alluded to, records show the Veteran died in February 2002 at the age of 82 from metastatic lung cancer.  At the time of his death, he had several service-connected disabilities:  coronary artery disease - rated as 30-percent disabling; a low back disorder - rated as 20-percent disabling; a conversion reaction manifested by dysgraphia - rated as 10-percent disabling; diverticulitis - rated as 10-percent disabling; and hearing loss - also rated as 10-percent disabling.  The cause of his death, namely, the metastatic lung cancer mentioned, was not an adjudicated service-connected condition when he died.  And to warrant the granting of DIC for cause of death, there must be attribution of this terminal condition to his service.

The appellant-widow asserts that the Veteran's terminal metastatic lung cancer should be service connected as the cause of his death due to his alleged exposure to ionizing radiation during his service.  She contends he was exposed to ionizing radiation during his service as the result of:  (1) atmospheric nuclear tests conducted at Los Alamos, New Mexico, in 1949 and (2) his duties over an extended period of time during service from his involvement in the research, testing, and handling of nuclear material in the laboratory and the subsequent deployment of nuclear weapons including missiles.  See Dr. M.G. private treatment report dated in March 2002; Notice of Disagreement (NOD) dated in December 2002; and Substantive Appeal to the Board (on VA Form 9) dated in February 2004.

The Veteran's service records confirm he was present at Los Alamos in 1949.  However, the DTRA indicated in August 2002 correspondence that no atmospheric nuclear tests for the U.S. military were conducted anywhere in 1949.  It was possible he may have participated in a nuclear simulation exercise at Los Alamos in 1949, but any detonation at such an event was non-nuclear, with no potential for radiation exposure.  The only atmospheric nuclear test conducted at Los Alamos was in 1945 for Project TRINITY.  In this regard, SPRs reveal the Veteran was not present at Los Alamos in 1945, negating that possibility.  In addition, the Department of Energy confirmed in July 2002 that no nuclear weapons testing records were located for the Veteran.  In addition, the NPRC indicated in May 2002 that he did not have a DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation).  Moreover, in response to a radiation exposure dose inquiry for him, AFMSA noted that it had queried the occupational radiation monitoring records of the U.S. Air Force MRER and had found no external or internal radiation exposure data for the Veteran.  MRER is the single repository for occupational radiation exposure monitoring for all Air Force personnel.  Even though their records date back to 1947, there appears to have been cases where early records, especially the DD Form 1141, were maintained in the individual's military medical record or by the local unit and were not forwarded for inclusion in the central repository.  That, however, is not the case here; as noted, the Veteran did not have a DD Form 1141.  In sum, presumptive service connection for alleged exposure to ionizing radiation is unwarranted by way of the provisions of 38 C.F.R. § 3.309(d).

That notwithstanding, service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service may still be evaluated as outlined in 38 C.F.R. § 3.311.  In this regard, 38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease but provides special procedures to help a Veteran or his survivors prove the claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing regulation states that, in all claims in which it is established that a "radiogenic disease" first became manifest after service within a certain time frame for that disease, and it is contended that the disease resulted from ionizing radiation exposure, a dose assessment will be made.  38 C.F.R. § 3.311(a)(2).

Here, the Veteran's documented lung cancer is considered a "radiogenic disease," as listed under 38 C.F.R. § 3.311(b)(2)(iv), and manifested over 5 years after the alleged exposure to ionizing radiation during his service pursuant to 38 C.F.R. 3.311(b)(5).  In addition, there is some evidence of "other exposure" to ionizing radiation during his service as the result of his duties over an extended period of time from involvement in the research, testing, and handling of nuclear material in the laboratory and the subsequent deployment of nuclear weapons including missiles.  See August 1951 Report of Medical Examination when he indicated he had worked with radioactive substances of a classified nature; the report of his January 1971 military retirement examination when he indicated he had worked with the Atomic Energy Commission's bomb assembly program; his SPRs confirming his duties as a nuclear weapons officer and a missile maintenance officer from June 1959 to January 1966; and his SPR's confirming his participation in the Armed Forces Special Weapons Project (AFSWP) in 1949.  

Pursuant to properly rating this claim under 38 C.F.R. § 3.311, in November 2010 the AOJ requested a radiation exposure dose assessment for the Veteran.  In April 2011 AFSC responded that it had reviewed the Veteran's official personnel records from the NPRC and had determined that he had the potential to be exposed to ionizing radiation from his duties.  Based on this potential, AFSC provided an estimated maximum total effective dose equivalent (TEDE) for him of approximately 0.52 rem; a separate extremity dose to the hands and forearms of 5.2 rem was also reported.  In comparison, according to 10 CFR 20.1201, the annual TEDE limit for occupationally exposed individuals is 5 rem per year and the annual extremity dose limit for occupationally exposed individuals is 50 rem per year. 

Moreover, the Health Physics Society, in their position statement (PSO1O-1), Radiation Risk in Perspective, revised in August of 2004, states that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources."  The position statement goes on to say that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."

Upon preparation of a dose estimate (reflected above) the Under Secretary for Health was requested to provide an opinion as to whether it is likely, unlikely, or at least as likely as not that the Veteran's lung cancer was the result of his exposure to ionizing radiation during his military service.  In December 2011 the Director of the Compensation Service concluded it is unlikely the Veteran's terminal metastatic carcinoma of the left lung can be attributed to radiation exposure while in military service.  The rationale for this opinion was that the MRER revealed no external or internal exposure data for the Veteran and his radiation exposure dose estimates did not exceed 5 rem in one year or 10 rem in a lifetime.  The Director's opinion complied with the requirements of 38 C.F.R. § 3.311(c) and is of high probative value in this case.  Notably, the opinion considers all relevant factors, including the appellant-widow's contentions regarding the Veteran's exposure to ionizing radiation in service, his personal characteristics such as age, gender, and time, and that he had quit smoking in 1965.  Moreover, a review of the evidence of record indicates the information supplied to the Director was accurate, and there is no reason to fine the Director's conclusions were made based on an incorrect factual basis or premise.  See 38 C.F.R. § 3.311(e).  See also Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based).

As noted, if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, direct service connection must still be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee, 34 F.3d at 1043.  But the Veteran's STRs are unremarkable for any complaints, treatment or diagnosis of lung disease during his military service; nor was lung disease shown to have existed in the first post-service year (for either period of service), certainly not to the required compensable degree.  He was discharge from his first period of service in March 1946, and from his second period of service in July 1971.  Private treatment reports from November 2001 to January 2002 show he was treated for lung cancer, more than 30 years following his separation from service in 1971.  In this circumstance, the Board may consider the absence of any indication of a relevant intervening medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).  Thus, there is no medical evidence suggesting he had lung disease during either period of his military service or during the pertinent presumptive period.  Consequently, service connection for his terminal lung cancer is not warranted on a direct basis or presumptively as a chronic disease under provisions of 38 U.S.C.A. §§ 1112, 1137.


While the appellant is competent to report her observations about the Veteran's illness, lung cancer is not the type of disease that a lay person can provide persuasive statements concerning its etiology or diagnosis because it is a complex, not simple, condition.  Thus, her assertions lack probative weight regarding any relationship or correlation between lung cancer, the Veteran's service, and his ultimate death.  See, e.g., Jandreau, 492 F. 3d at 1376-77 (Fed. Cir. 2007).

For these reasons and bases, the Board concludes that the preponderance of the evidence is against this claim for service connection for cause of the Veteran's death.  And since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal must be denied.


ORDER

The claim of entitlement to service connection for cause of the Veteran's death is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


